Exhibit 10.1

 

CONSENT

 

This CONSENT (this “Consent”) dated as of June 17, 2020 to the Credit Agreement
referenced below is by and among Zynga Inc., a Delaware corporation (the
“Borrower”), the Guarantors identified on the signature pages hereto and Bank of
America, N.A. (the “Lender”).

 

W I T N E S S E T H

 

WHEREAS, a revolving credit facility has been extended to the Borrower pursuant
to the Credit Agreement (as amended, modified and supplemented from time to
time, the “Credit Agreement”) dated as of December 20, 2018 among the Borrower,
the Guarantors identified therein and the Lender;

 

WHEREAS, the Borrower has entered into that certain Share Sale and Purchase
Agreement, dated as of May 31, 2020, pursuant to which the Borrower has agreed
to acquire all of the Equity Interests of Peak Oyun Yazılım ve Pazarlama Anonim
Şirketi, a Turkey joint stock company (“Peak”), on substantially the terms
described in the Form 8-K filed by the Borrower with the SEC on June 1, 2020
(the acquisition of all of the Equity Interests of Peak by the Borrower on
substantially such terms, the “Peak Acquisition”);

 

WHEREAS, the Peak Acquisition is not permitted under the Credit Agreement; and

 

WHEREAS, the Borrower has requested that the Lender consent to the Peak
Acquisition, and the Lender has agreed to do so on the terms and conditions set
forth herein.

 

NOW THEREFORE, in consideration of the premises and other good and valuable
consideration, the receipt and sufficiency of which are hereby acknowledged, the
parties hereto agree as follows:

 

1.Defined Terms.  Capitalized terms used herein but not otherwise defined herein
shall have the meanings provided to such terms in the Credit Agreement.

 

2.Consent.  Upon the effectiveness of this Consent, notwithstanding anything to
the contrary in any of the Loan Documents, the Lender consents to the
consummation of the Peak Acquisition so long as, with respect to such
Acquisition, the conditions set forth in clauses (a), (b), (d) and (f) of the
definition of “Permitted Acquisition” (as defined in the Credit Agreement) are
satisfied.  This consent is a one-time consent and shall be effective only in
this specific instance.

 

3.Conditions Precedent.  This Consent shall become effective as of the date
hereof upon receipt by the Lender of counterparts of this Consent duly executed
by a Responsible Officer of each Loan Party.

 

4.Consent is a Loan Document.  This Consent is a Loan Document and all
references to a “Loan Document” in the Credit Agreement and the other Loan
Documents (including, without limitation, all such references in the
representations and warranties in the Credit Agreement and the other Loan
Documents) shall be deemed to include this Consent.

 

 

--------------------------------------------------------------------------------

 

5.Representations and Warranties.  Each Loan Party represents and warrants to
the Lender that after giving effect to this Consent (a) the representations and
warranties of each Loan Party contained in Article V of the Credit Agreement or
any other Loan Document, or which are contained in any document furnished at any
time under or in connection herewith or therewith, are (i) with respect to
representations and warranties that contain a materiality qualification, true
and correct on and as of the date hereof and (ii) with respect to
representations and warranties that do not contain a materiality qualification,
true and correct in all material respects on and as of the date hereof, except
that for purposes of this Section 5(a), the representations and warranties
contained in Sections 5.05(a) and (b) of the Credit Agreement shall be deemed to
refer to the most recent statements furnished pursuant to Sections 6.01(a) and
(b) of the Credit Agreement, respectively and (b) no Default exists.

 

6.Reaffirmation of Obligations.  Each Loan Party (a) acknowledges and consents
to all of the terms and conditions of this Consent and all transactions
contemplated hereby, (b) affirms all of its obligations under the Credit
Agreement and the other Loan Documents and (c) agrees that this Consent and all
documents executed in connection herewith do not operate to reduce or discharge
such Loan Party’s obligations under the Loan Documents.

 

7.Reaffirmation of Security Interests and Guarantees.  Each Loan Party (a)
agrees that, notwithstanding the effectiveness of this Consent, the Security
Agreement and each of the other Collateral Documents continue to be in full
force and effect and are not impaired or adversely affected in any manner
whatsoever, (b) confirms its guaranty of the Guaranteed Obligations and its
grant of a security interest pursuant to the Collateral Documents in its assets
that constitute Collateral as collateral therefor, all as provided in the Loan
Documents as originally executed and (c) acknowledges that such guaranty and
grant continues in full force and effect in respect of, and to secure, the
Obligations under the Credit Agreement and the other Loan Documents.

 

8.No Other Changes.  Except as modified hereby, all of the terms and provisions
of the Loan Documents shall remain in full force and effect.

 

9.Counterparts; Delivery.  This Consent may be executed in counterparts (and by
different parties hereto in different counterparts), each of which shall
constitute an original, but all of which when taken together shall constitute a
single contract.  Delivery of an executed counterpart of this Consent by
facsimile or other electronic imaging means shall be effective as an original.

 

10.Governing Law.  This Consent shall be deemed to be a contract made under, and
for all purposes shall be construed in accordance with, the laws of the State of
New York.

 

2

--------------------------------------------------------------------------------

 

11.Acknowledgement Regarding Any Supported QFCs.  To the extent that the Loan
Documents provide support, through a guarantee or otherwise, for any Swap
Contract or any other agreement or instrument that is a QFC (such support, “QFC
Credit Support”, and each such QFC, a “Supported QFC”), the parties acknowledge
and agree as follows with respect to the resolution power of the Federal Deposit
Insurance Corporation under the Federal Deposit Insurance Act and Title II of
the Dodd-Frank Wall Street Reform and Consumer Protection Act (together with the
regulations promulgated thereunder, the “U.S. Special Resolution Regimes”) in
respect of such Supported QFC and QFC Credit Support (with the provisions below
applicable notwithstanding that the Loan Documents and any Supported QFC may in
fact be stated to be governed by the laws of the State of New York and/or of the
United States or any other state of the United States):

 

(a)In the event a Covered Entity that is party to a Supported QFC (each, a
“Covered Party”) becomes subject to a proceeding under a U.S. Special Resolution
Regime, the transfer of such Supported QFC and the benefit of such QFC Credit
Support (and any interest and obligation in or under such Supported QFC and such
QFC Credit Support, and any rights in property securing such Supported QFC or
such QFC Credit Support) from such Covered Party will be effective to the same
extent as the transfer would be effective under the U.S. Special Resolution
Regime if the Supported QFC and such QFC Credit Support (and any such interest,
obligation and rights in property) were governed by the laws of the United
States or a state of the United States. In the event a Covered Party or a BHC
Act Affiliate of a Covered Party becomes subject to a proceeding under a U.S.
Special Resolution Regime, Default Rights under the Loan Documents that might
otherwise apply to such Supported QFC or any QFC Credit Support that may be
exercised against such Covered Party are permitted to be exercised to no greater
extent than such Default Rights could be exercised under the U.S. Special
Resolution Regime if the Supported QFC and the Loan Documents were governed by
the laws of the United States or a state of the United States.

 

(b)As used in this Section 11, the following terms have the following meanings:

 

“BHC Act Affiliate” of a party means an “affiliate” (as such term is defined
under, and interpreted in accordance with, 12 U.S.C. 1841(k)) of such party.

 

“Covered Entity” means any of the following:  (i) a “covered entity” as that
term is defined in, and interpreted in accordance with, 12 C.F.R. § 252.82(b);
(ii) a “covered bank” as that term is defined in, and interpreted in accordance
with, 12 C.F.R. § 47.3(b); or (iii) a “covered FSI” as that term is defined in,
and interpreted in accordance with, 12 C.F.R. § 382.2(b).

 

“Default Right” has the meaning assigned to that term in, and shall be
interpreted in accordance with, 12 C.F.R. §§ 252.81, 47.2 or 382.1, as
applicable.

 

“QFC” has the meaning assigned to the term “qualified financial contract” in,
and shall be interpreted in accordance with, 12 U.S.C. 5390(c)(8)(D).

 

[SIGNATURE PAGES FOLLOW]

 

3

--------------------------------------------------------------------------------

 

IN WITNESS WHEREOF, the parties hereto have caused this Consent to be duly
executed as of the date first above written.

 

BORROWER:

 

ZYNGA INC., a Delaware corporation

 

 

 

 

 

 

 

 

 

By:

 

/s/ James Gerard Griffin

 

 

 

Name:

 

James Gerard Griffin

 

 

 

Title:

 

Chief Financial Officer

 

 

GUARANTORS:

 

BIG DOG HOLDINGS LLC, a Delaware limited liability company

 

 

 

 

 

 

 

 

By:

 

/s/ James Gerard Griffin

 

 

 

Name:

 

James Gerard Griffin

 

 

 

Title:

 

Chief Financial Officer

 

 

LENDER:

 

BANK OF AMERICA, N.A.

 

 

 

 

 

 

 

 

 

By:

 

/s/ Jason Auguste

 

 

 

Name:

 

Jason Auguste

 

 

 

Title:

 

Vice President

 

 

ZYNGA INC.

CONSENT

 